Case 2:20-cr-00452-SVW Document 31 Filed 10/21/20 Page 1 of 4 Page ID #:341




 1 Stephen G. Larson (SBN 145225)
   slarson@larsonllp.com
 2 Hilary L. Potashner (SBN 167060)
   hpotashner@larsonllp.com
 3 Jerry A. Behnke (SBN 180462)
   jbehnke@larsonllp.com
 4 LARSON O’BRIEN LLP
   555 South Flower Street, Suite 4400
 5 Los Angeles, California 90071
   Telephone:(213) 436-4888
 6 Facsimile: (213) 623-2000
 7 Attorneys for Benjamin Jong Ren Hung
 8                           UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 United States of America,                  Case No. 2:20-CR-00452 SVW
12              Plaintiff,                    NOTICE OF LODGING OF NON-
                                              PAPER PHYSICAL EXHIBIT IN
13        vs.                                 SUPPORT OF DEFENDANT
                                              BENJAMIN HUNG’S
14 Benjamin Jong Ren Hung,                    APPLICATION FOR REVIEW OF
                                              DETENTION ORDER & REQUEST
15              Defendant.                    FOR HEARING
16                                            [Filed concurrently with Application for
                                              Review of Detention Order]
17
                                              Hon. Stephen V. Wilson
18
19
20
21
22
23
24
25
26
27
28

      NOTICE OF LODGING OF NON-PAPER PHYSICAL EXHIBIT ISO DEFENDANT’S APPLICATION FOR
                     REVIEW OF DETENTION ORDER & REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 31 Filed 10/21/20 Page 2 of 4 Page ID #:342




 1        PLEASE TAKE NOTICE that Defendant hereby lodges his non-paper
 2 physical exhibit, a USB drive containing a digital copy of videos of the May 31,
 3 2020 incident as Exhibit 6 being filed in support of Defendant’s Application for
 4 Review of Detention Order and Request for Hearing.
 5
 6 Dated: October 21, 2020             Respectfully submitted,
 7
                                       LARSON O’BRIEN LLP
 8
                                       By: /s/ Stephen G. Larson
 9
                                            Stephen G. Larson
10                                          Hilary Potashner
                                            Jerry A. Behnke
11
                                       Attorneys for Benjamin Jong Ren Hung
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
      NOTICE OF LODGING OF NON-PAPER PHYSICAL EXHIBIT ISO DEFENDANT’S APPLICATION FOR
                     REVIEW OF DETENTION ORDER & REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 31 Filed 10/21/20 Page 3 of 4 Page ID #:343




 1                                PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3       At the time of service, I was over 18 years of age and not a party to this
   action. I am employed in the County of Los Angeles, State of California. My
 4 business address is 555 South Flower Street, Suite 4400, Los Angeles, CA 90071.
 5        On October 21, 2020, I served true copies of the following document(s)
   described as DEFENDANT BENJAMIN HUNG’S NOTICE OF LODGING OF
 6 NON-PAPER PHYSICAL EXHIBIT ISO DEFENDANT’S APPLICATION
   FOR REVIEW OF DETENTION ORDER & REQUEST FOR HEARING on
 7 the interested parties in this action as follows:
 8                          SEE ATTACHED SERVICE LIST
 9        BY OVERNIGHT DELIVERY: I enclosed said document(s) in an
   envelope or package provided by the overnight service carrier and addressed to the
10 persons at the addresses listed in the Service List. I placed the envelope or package
   for collection and overnight delivery at an office or a regularly utilized drop box of
11 the overnight service carrier or delivered such document(s) to a courier or driver
   authorized by the overnight service carrier to receive documents.
12
          I declare under penalty of perjury under the laws of the State of California
13 that the foregoing is true and correct.
14        Executed on October 21, 2020, at Los Angeles, California.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
      NOTICE OF LODGING OF NON-PAPER PHYSICAL EXHIBIT ISO DEFENDANT’S APPLICATION FOR
                     REVIEW OF DETENTION ORDER & REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 31 Filed 10/21/20 Page 4 of 4 Page ID #:344




 1                                  SERVICE LIST
 2
 3 NICOLA T. HANNA                           Attorneys for UNITED STATES OF
   United States Attorney                    AMERICA
 4
   CHRISTOPHER D. GRIGG
 5 Assistant United States Attorney
   Chief, National Security Division
 6
   DAVID T. RYAN
 7 Assistant United States Attorney
   Terrorism and Export Crimes Section
 8
   FRANCES S. LEWIS
 9 Assistant United States Attorney
   Public Corruption and Civil Rights
10
   Section
11 1500 United States Courthouse
   312 North Spring Street
12
   Los Angeles, California 90012
13 Telephone: (213) 894-4491/4850
14 Facsimile: (213) 894-2979
   E-mail: david.ryan@usdoj.gov
15 frances.lewis@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
      NOTICE OF LODGING OF NON-PAPER PHYSICAL EXHIBIT ISO DEFENDANT’S APPLICATION FOR
                     REVIEW OF DETENTION ORDER & REQUEST FOR HEARING
